DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,7,13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub.2020/0059940) in view of Freda et al. (US Pub.2021/0105789).
In claims 1,7,13 Wang et al. discloses a method of an user equipment (UE) of transmitting hybrid automatic repeat request (HARQ) feedback information for sidelink transmission (see fig.5; par[0043] receiving RX UE 152 transmits HARQ to scheduler 140), the method comprising:
receiving configuration information on a resource pool for the sidelink transmission ( see par[0042] receiving UE 152 receives GCI-3 that schedules resources for the receiving UE 152 to transmit ACK/NACK. See further in par[0034] base station 120 configures UE 150-152 for communication via sidelinks);
generating a signal for transmission of the HARQ feedback information in response to a physical sidelink shared channel (PSSCH) received from other UE ( see fig.5; par[0043] the receiving UE 152 sends an ACK/NACK  to Node 140 in response to receiving data transmission GCI from transmitter UE 150); and transmitting the generated signal over a physical sidelink feedback channel (PSFCH) resource within the resource pool ( see fig.5; par[0043] the receiving UE 152 sends an ACK/NACK  to Node 140).
Wang et al. does not disclose a UE is configured with a resource based on a sequence associated with the resource pool. Freda et al. discloses in fig.2; par[0151-0152] a second WTRU 214 receives  sidelink scheduling message from a first WTRU 202 to indicate resources 210. In par[0153] the first WTRU 202 indicates a sequence of WTRU IDS and resources assigned so the WTRU 214 may determine/decode that it is  the next  WTRU in the sequence to use the assigned resource). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use the teaching of Freda et al. with that of Wang et al. to assign the resource to the UE based on a sequence of the resource pool. 
Claims 2,3,4,5,6,8,9,10,11,12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub.2020/0059940) in view of Freda et al. (US Pub.2021/0105789), and further in view of Guo et al. ( US Pub.2020/0228247).
In claims 2,8,3,9,5,11 Wang et al. does not the signal for transmission of the HARQ feedback information is generated by applying a cyclic shift to the sequence associated with the resource pool; the cyclic shift is separately determined according to value of HARQ feedback in response to the PSSCH; the cyclic shift is determined based on identity of UE.
Guo et al. discloses in par[0197-0198] a UE is configured to report HARQ in PSFCH transmission when the Ue successfully decodes PSSCH reception. The HARQ in PSFCH transmission can be a sequence where different cyclic shift values are used to indicate ACK/NACK (the cyclic shift is separately determined according to value of HARQ feedback in response to the PSSCH).  IN para[0198] the UE is configured by SCI field to report NACK in PSFCH transmission through a sequence using a corresponding sequence cyclic shift ( transmission of the HARQ feedback information is generated by applying a cyclic shift to the sequence associated with the resource pool). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Guo et al. with that of Wang et al. to apply cyclic shift sequence of resources so the Ue can transmit sidelink feedback over PSFCH.  
In claims 6,12 Wang et al. discloses wherein the value of the HARQ feedback
information is either ACK or NACK in response to the PSSCH (see fig.5; par[0043] the receiving UE 152 sends an ACK/NACK  to Node 140 in response to receiving data transmission GCI from transmitter UE 150).
In claims 4,10 Wang et al. discloses an identity of the UE is provided by a higher layer signaling ( see par[0050,0053] base station 120 configures PDCCH to indicate identity of TxUE, Rx UE), and the identity of the other UE is provided by a sidelink control information (SCI) including scheduling information for the PSSCH ( see par[0038] Node 140 send generic control information 330 to TX UE 150, Rx UE 151 via sidelink by using ID field shown in para[0053]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. ( US Pub.2021/0099994; Method and Apparatus for Transmitting and Receiving Sidelink Harq Feedback Information);
KO et al. ( US Pub.2019/0200378; Operation Method of Communication Node for Uplink Transmission in Communication Network);
Hwang et al. ( US Pub.2020/0280398; Method related to a Timing to transmit a Feedback Information in a Wireless Communication System).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413